Proceeding pursuant to CPLR article 78 to review a determination of the respondent Westchester County Health Care Corporation, dated November 5, 1999, which confirmed a determination of a Hearing Officer, made after a hearing, finding, inter alia, that the petitioner was guilty of charges of misconduct and/or incompetence and terminated the petitioner’s employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the charges of misconduct and/or incompetence against the petitioner based on his excessive absences, his failure to comply with the established call-in procedure to report his absences, *391and two incidents in which he pushed co-workers (see, Matter of Garayua v Board of Educ., 248 AD2d 714; Matter of Kagha v Carter, 214 AD2d 928; Matter of Romano v Town Bd., 200 AD2d 934). Moreover, the penalty of dismissal was not so disproportionate to the offenses as to be “shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 233-234; see also, Matter of Garayua v Board of Educ., supra, 248 AD2d 714; Matter of Romano v Town Bd., supra). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.